Citation Nr: 1144489	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-32 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for mood disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1999 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran and his mother testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an increased rating for mood disorder, currently evaluated as 20 percent disabling.

A review of the Veteran's claims file reflects that he has received ongoing treatment at the Lexington VA Medical Center (VAMC).  Records in the file specifically document treatment at the VA facility dated most recently in March 2010.  The Board notes, however, that the Veteran stated in his March 2011 hearing that he has continued to receive ongoing treatment at the Lexington VAMC for care of his service-connected mood disorder.  The Board acknowledges that the RO has sought records of the Veteran's treatment at the Lexington VAMC for a time period ending in March 2010.  It does not appear, however, that the RO searched for any records for the period more recent than March 2010 from the VA Lexington VAMC; no such records are present in the file, nor is there evidence that the RO has sought these more recent treatment records.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for increase, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Lexington VAMC, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

A review of the Veteran's claims file reflects that he was provided a VA psychiatric examination in February 2010, pursuant to his claim for increase.  Report of that examination noted that the Veteran complained of worsening anxiety and depression.  He stated that he spent days on end in his apartment and avoided social interactions, although he reported having a few friends with whom he visited several times a week.  He further stated that he was a "neat freak" and spent three to four hours cleaning his apartment each day.  The Veteran reported sleep impairment and decreased energy and appetite, as well as panic attacks occurring three times in the past month, and approximately 20 times per year.  He further reported that he occasionally felt so depressed that he would spend up to a week in bed, which he reported had happened recently.  Psychological testing revealed symptoms of severe depression, and the examiner assigned a diagnosis of mood disorder with a Global Assessment of Functioning (GAF) score of 53.

In addition, at his March 2011 hearing, the Veteran described worsening symptoms of his mood disorder.  In that connection, he stated that he experiences panic attacks approximately five times per week and often does not leave his house at all during the day.  His mother further testified that he was unkempt in housekeeping and supplied pictures of his apartment in support.  The Veteran stated that he experienced memory and concentration problems and was receiving ongoing treatment for his mood disorder at the Lexington VAMC.  In addition, at the hearing, the Veteran's representative stated that his mood disorder was worsening.  The Board notes in addition that the Veteran's most recent VA psychiatric examination occurred nearly two years ago. 

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran, through his representative, has claimed that his mood disorder has worsened since his last examination, which occurred nearly two years ago.  In light of these complaints, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected mood disorder.  Under these circumstances, the Veteran must be scheduled to undergo psychiatric examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must obtain from the Lexington VAMC any available medical records pertaining to the Veteran's evaluation or treatment at any time from March 2010 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After securing any additional records, the Veteran must be scheduled for psychiatric examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Psychiatric examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected mood disorder.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A global assessment of functioning (GAF) score should be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


